Information to identify the case:

Debtor 1:
                      David R. Merland                                           Social Security number or ITIN:   xxx−xx−4414
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Sheila A. Merland                                          Social Security number or ITIN:   xxx−xx−4173
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        Eastern District of Texas                 Date case filed for chapter:        7    3/26/21

Case number:           21−90057

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     David R. Merland                                     Sheila A. Merland

2.        All other names used in the
          last 8 years

3.      Address                                  P.O. Box 191                                         P.O. Box 191
                                                 Woden, TX 75978                                      Woden, TX 75978

4.      Debtor's attorney                        Robert W. Barron                                     Contact phone (409) 727−0073
                                                 Barron & Carter, LLP                                 Email ____________________
        Name and address                         P.O. Box 1347
                                                 Nederland, TX 77627

5.      Bankruptcy trustee                       Stephen J. Zayler                                    Contact phone (936) 634−1020
                                                 123 E. Lufkin Avenue                                 Email ____________________
        Name and address                         PO Box 150743
                                                 Lufkin, TX 75915−0743
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor David R. Merland and Sheila A. Merland                                                                                                      Case number 21−90057


6. Bankruptcy clerk's office                     300 Willow                                                                       Hours open Mon−Fri 8am−4pm
                                                 Suite 112
     Documents in this case may be filed at this Beaumont, TX 77701                                                               Contact phone 409−839−2617
     address. You may inspect all records filed
     in this case at this office or online at
     https://pacer.uscourts.gov.                                                                                                  Date: 3/29/21


7. Meeting of creditors                                  May 7, 2021 at 10:30 AM                                                  Location:

     Debtors must attend the meeting to be               The meeting may be continued or adjourned to a                           Telephonic Hearing−See
     questioned under oath. In a joint case,             later date. If so, the date will be on the court                         Instructions
     both spouses must attend. Creditors may
     attend, but are not required to do so.              docket.


8. Presumption of abuse                                  The presumption of abuse does not arise.

     If the presumption of abuse arises, you
     may have the right to file a motion to
     dismiss the case under 11 U.S.C. §
     707(b). Debtors may rebut the
     presumption by showing special
     circumstances.


9. Deadlines                                    File by the deadline to object to discharge or                                    Filing deadline: 7/6/21
                                                to challenge whether certain debts are
     The bankruptcy clerk's office must receive dischargeable:
     these documents and any required filing
     fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                        Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as                      conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


10. Proof of claim                                       No property appears to be available to pay creditors. Therefore, please do not file a
                                                         proof of claim now. If it later appears that assets are available to pay creditors, the clerk
     Please do not file a proof of claim unless          will send you another notice telling you that you may file a proof of claim and stating the
     you receive a notice to do so.                      deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                      The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                         not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                         exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                         https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                                         that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                         receive the objection by the deadline to object to exemptions in line 9.

NOTICE: Pursuant to L.R.B.P. 6007 the Trustee may announce at this meeting his intention to abandon specific property of the estate having a total value of not more than $1500.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                      page 2
                                                              United States Bankruptcy Court
                                                                 Eastern District of Texas
In re:                                                                                                                 Case No. 21-90057-jps
David R. Merland                                                                                                       Chapter 7
Sheila A. Merland
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0540-9                                                   User: admin                                                                Page 1 of 2
Date Rcvd: Mar 29, 2021                                                Form ID: 309AR                                                           Total Noticed: 20
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 31, 2021:
Recip ID                   Recipient Name and Address
db/jdb                +    David R. Merland, Sheila A. Merland, P.O. Box 191, Woden, TX 75978-9003
8024224               +    Discover, PO Box 29013, Phoenix, AZ 85038-9013
8024226               +    Envision, PO Box 41736, Philadelphia, PA 19101-1736
8024228               +    Lendmark Financial, 3009 S. John Redditt Dr., Lufkin, TX 75904-5661
8024230              ++    NISSAN MOTOR ACCEPTANCE CORPORATION, LOSS RECOVERY, PO BOX 660366, DALLAS TX 75266-0366 address filed
                           with court:, Nissan Motor Acceptance, POB 650680, Dallas, TX 75265
8024232                +   Physicians Anesthesia, POB 678017, Dallas, TX 75267-8017
8024233                +   Revco Dolutions, POB 163279, Columbus, OH 43216-3279
8024234                +   Security Finance, 130 N. University Dr Ste 101, Nacogdoches, TX 75961-5161
8024236                +   United States Attorney's Office, 350 Magnolia Ave., Ste 150, Beaumont, TX 77701-2254

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: ecffiling@rbarronlaw.com
                                                                                        Mar 30 2021 03:59:00      Robert W. Barron, Barron & Carter, LLP, P.O.
                                                                                                                  Box 1347, Nederland, TX 77627
tr                         EDI: QSJZAYLER.COM
                                                                                        Mar 30 2021 03:13:00      Stephen J. Zayler, 123 E. Lufkin Avenue, PO Box
                                                                                                                  150743, Lufkin, TX 75915-0743
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Mar 30 2021 04:31:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
8024223                + Email/Text: bankruptcy@credencerm.com
                                                                                        Mar 30 2021 04:32:00      Credence Resources, POB 2090, Southgate, MI
                                                                                                                  48195-4090
8024225                    Email/Text: ldaniels@dochescu.com
                                                                                        Mar 30 2021 03:59:00      Doches Credit Union, 920 N. W. Stallings Dr.,
                                                                                                                  Nacogdoches, TX 75964
8024227                    EDI: IRS.COM
                                                                                        Mar 30 2021 03:13:00      Internal Revenue Service, PO Box 21126,
                                                                                                                  Philadelphia, PA 19114
8024229                + Email/PDF: TenetBKNotifications@resurgent.com
                                                                                        Mar 30 2021 03:04:56      Nacogdoches Medical, 4920 NE Stallings Dr.,
                                                                                                                  Nacogdoches, TX 75965-1254
8024231                + EDI: AGFINANCE.COM
                                                                                        Mar 30 2021 03:13:00      One Main Financial, 3801 North St Ste 15A,
                                                                                                                  Nacogdoches, TX 75965-2473
8024235                    EDI: SECFIN.COM
                                                                                        Mar 30 2021 03:13:00      Security Finance, P.O. Box 811, Spartanburg, SC
                                                                                                                  29304
8024237                    Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Mar 30 2021 04:31:00      United States Trustee's Office, 110 North College
                                                                                                                  Ave., Ste 300, Tyler, TX 75702-7231
8024238                + Email/Text: bankruptcy@westernshamrockcorp.com
                                                                                        Mar 30 2021 04:32:00      Western Finance, 2203 North St., Nacogdoches,
                                                                                                                  TX 75965-3515

TOTAL: 11
District/off: 0540-9                                              User: admin                                                             Page 2 of 2
Date Rcvd: Mar 29, 2021                                           Form ID: 309AR                                                        Total Noticed: 20

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 31, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 29, 2021 at the address(es) listed
below:
Name                             Email Address
Robert W. Barron
                                 on behalf of Debtor David R. Merland ecffiling@rbarronlaw.com ecffiling@yahoo.com

Robert W. Barron
                                 on behalf of Joint Debtor Sheila A. Merland ecffiling@rbarronlaw.com ecffiling@yahoo.com

Stephen J. Zayler
                                 zayler@suddenlinkmail.com szayler@ecf.axosfs.com

US Trustee
                                 USTPRegion06.TY.ECF@USDOJ.GOV


TOTAL: 4
